UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                        MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                             DATE: 11/20/19
        U.S. MAGISTRATE JUDGE                                       TIME: 2:00 pm

CASE: CV 15-0398(RRM) Hayes v. County of Nassau et al

TYPE OF CONFERENCE: SETTLEMENT                              FTR: 1:58-1:59; 3:46-3:52

APPEARANCES:
     For Plaintiff:   Brett Klein

      For Defendant: Richard Femia

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐     The court has adopted and So Ordered the joint proposed scheduling order [        ]
      submitted by the parties.

☐     The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
      The action will be tried in accordance with the discretion and the trial calendar of the
      District Judge.

☒     Other: Settlement conference held. The case has been marked settled.



                                                    SO ORDERED

                                                    /s/Steven I. Locke
                                                    STEVEN I. LOCKE
                                                    United States Magistrate Judge
